UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6621


ZACHARY HAMLETT,

                  Petitioner - Appellant,

             v.

DANIEL BRAXTON,

                  Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:07-cv-00065-gec-mfu)


Submitted:    September 3, 2009             Decided:   October 1, 2009


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Zachary Hamlett, Appellant Pro Se. Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Zachary Hamlett seeks to appeal the district court’s

order       denying         his       Fed.     R.       Civ.      P.        60(b)     motion        for

reconsideration of the district court’s order denying relief on

his    28     U.S.C.    § 2254          (2006)        petition.             The     order    is     not

appealable          unless        a     circuit         justice        or     judge       issues      a

certificate of appealability.                           28 U.S.C. § 2253(c)(1) (2006);

Reid     v.       Angelone,           369    F.3d       363,     369        (4th     Cir.     2004).

A certificate          of     appealability              will       not      issue        absent     “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.       § 2253(c)(2)             (2006).        A     prisoner          satisfies       this

standard      by     demonstrating            that      reasonable          jurists    would       find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling        by     the      district             court       is       likewise          debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84      (4th     Cir.    2001).           We    have    independently            reviewed       the

record      and     conclude      that       Hamlett       has    not       made    the     requisite

showing.           Accordingly, we deny a certificate of appealability

and dismiss the appeal.                     We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                                    2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3